United Spetse te e Oe gM pocument 60 Filed 08/31/20 Page 1 of 7
Y Cause Nunber! Y1(7-cR- 003/F-0-IM

Vf. usm Number ae Bee sg

EASTERN DIS STRICT ARKANSA

Nothastel Bucur 3 AUG 91 2020
| | JAMES/W.f) ee
l4snom ble US Dat Sudce ere OT eo OUY
Nee Pacey < resp ect ull regpest af Looe
C. + gaut @ mot: Cy Von As te. release.
net ‘ ard ‘SCS on Cc) Da) basec on Flue p eG
ot exctracrclhat aud bn uk re tated
by Ye Gove pr olf 5 oe RIN Lom
Play e me at Ske of coven au ott ain iJ ness
ae 5 en D eon Losur tyre Cor ONAUT CUS, Lt PLS t
ct Feduce < md Burtence tod¢erme serve
Se ape Woe Ye fee TeEWMann er of th
Featence OW Hoop nement, Suck 4 nlen-
O moe Would Serve HL meres sushve
alles felts, paetecton of oly OW pecmrt J
e to faanage My cea on wre Te rSK pre-
sented b C Contenuéal cn ax
Been ment! Loud.

 
  

iO FO Ww

- £ an
Lined mn A Massive, open nen US| tie No Lavcbroes
tN Hae Cubes/Ce {ls Se ace Quecint. et Oe Sark Normal

Lome Room torlkkh GR Cubicles seperced oie
heck ace Fue Feet, Taree inches Aigt mee i, ches
WWebsure q Leet + | Mo sh Is SEpe angie naa

Tow each cet by tase Gre po dvocs, (n cack of the.
bod Cubicles , tere are, Bheds C2 _lnepe, Ove ax
lic Quel / Sig le besc , 3 Double Door Cockers and
Cn Sugle coat 7 f° able. Tit Lop bunk 1S i ver than
dle Dart. fON) ft rs Ta Line of Sretkt Of Aw le cells
Workers imp ee ee Flows of iy Or te be vol ip £ aspen

—cespt Sat Dectles onto cles /nmates or surtycee
_ GlLY3S

Case 4:17-cr-00319-JM Document 60 Filed 08/31/20 Page 2 of 7 on at’ 6

— The Celle rr the beater rouss have Huse low fac-
ti tams on all sides: In usheh go Live m @ Center rus.
Noro twee Ko foot of pore ee sepetate thre Ce[(s
pes Hise tiget he HlenecS
Ql| Inprectes cody fn Qu CEES. WA do do. Wy Menis-
_ teadons, se Computers a fen 8 te Shro| er, Phone %.
bef (Coos. US. tare Q. Donk of (2. S-nKS , “Yof
Wal. are. al C8 ee due To. Chitenr Clogs y. Whe WA CLE used
es te Stroule eC ir th Hw. hath vor. . Cor. wel| over /YD
- Inmares there Qc hh Yarlets,.2 Baten, wh Concha.
— Clo Wares. LecKace on Yba Efvore Only Got 4.
Cepe Gn Lwork, We have. Cousta wt outh eakKs> of.
7 SCahies flustratong He Problems. US c Ya Con FAG. whee
EF AW Paed, Even ™ 4 ot weeks. sou as the

— Week ot Suly (XS a - aa Late, i, WAS, steal

fer We 7 PE © and only
OW He Fie pV fens ct rm au Macecsily

e attend to hya: ere Qu on | G listener Foe, Jo

  
 

 

— Mest basic. MEASWTES le cant Ms Be rt et we. Kalen

— la fe Seek of x QA 1 Lrcenment, med, witli KS
_ fas ‘tive Unwedtes , wa 1. Not eden Festeu Thoth Lee
. Lt + ConSeusus is Hoek eVerYone (S Q_ “Cellre ts every He

Smee. Pox ‘ is in  tmctalon and acti vitres
/ distort tt eh fot ave atless 1 Recreat.m Area.
. 1: mack Chey proat ty Kas acl SMS andl
. Keep nf Welyler doe eet edly West ¢ Y Ue
— Ota Held of } yl $5 My ex (BA)
et cuer > f& Bier of Behe hn? 73 Coushe $ ohese-
T hane ¢ USO been - receatl Yo fee (BCE fae | NV. gus Me tations fi o

 
Case 4:17-cr-00319-JM Document 60 Filed 08/31/20 Page 3 of 7 al ao

Highs Chalestee| Rood) Tf, Thunee (er ‘n) andl b, ber. Wks

luzh aL Wao Sy ti / Letter,
Ye w3e read Pfr Lyon hedizal ol Condi vy Ahead,

Records oud ren ives fh (Sowre. Teco Ma ris
ln Ac ras uel Ate ye “EMig ces Packet Encl re ae we | Shae

— OC ind: cote Yat fam activel

. hypertension, ) hi eotn. Blood) dug wa - rahetes , Ee b. (39 ls
i sleep aOnen &5 well Qs Obese, Feuc coaddas

et Ye, C1 CO 'Wornme thet | Can. be ht Fe. ee

mde auare Qui served! Loca!
FV SH atom Beaumont COS & FOK that el on fie

: O lo, /
Bleck ada yt Pop god poden 6 pare

- We Coes Che "| read? - ye BO Vers 4a
Be, ae I TA le: 300, as Ce. ge
Pa or es Cont Mune _ st Ouctbreex

Canc 4, vr Loft td, Veh J Le Le Wy. _
pots te 1 ae Hucur ae pss, Lande

Wons been The Please (2.
Set ston (oe ee,
a fe pate mn In He Hass lum vwstere FCT ane

: Cons _[S. Located) » Tie APTOS (1S TOLMN Ybrovghe the very

  

‘

   

 

    

  

. Coyrvwmun. VORW oh (> ome Te te att $4 me CA
Sat ok tne presen dai) ii Bfeese alin tole diet
Tha psison ea. Leds Tw ple xe C USP, Me} , LOW
RAK ) ise les id Laces gh ible
_ Ce SQLLC en cfu oihivees of aad oka (ee
fesding ¢ COW GW sor Alt
SaaS G Causes Cress eae Eh cna Ly _
FY L Timades Ode Ug Car. p- Testel 25 PVC.
Case 4:17-cr-00319-JM Document 60 Filed 08/31/20 Page 4 of 7 of L eo
Oo

ez las Cs. id sha shtl end’
‘pan ye) Personal, ae of neck a Vie ag%t=
ay NMatle CONF Cems rel hb e Ot- flhr2-
[POs toce fo Fellow.

Prguneets aus os Ple.
Curd ~¢F 15 AY wnprece dee and) fap df ~ aoe) ins

Blabal hee heal ly emergencd qhat pe cconts | fecerd var

idl Coupal WG TERGSON Loc’ selec Oe ne abe prisones.
On e ty Fy ae YWre er Healt OS) fe otheal
ae cal) Couel -/9 as 6 Panceur, Tao oe

bon clot declaved! the Quel /¢ outbreak nob sne/,

Ei§5MNVercCenct
emergensl tim = Wret Yaz quer, ment jee He
bere, Mond of ces heave. Tdewticat ec tHret NG tmeal G Uke nee.
is ro concede Hew expsatence ot erctraords No And Cour -
geting Circ Ws staylces tu CNC Tecosn reef) as Cleatin
wha 2 el risk. fhe USAO | rh Yd P, strict ot Ma isfard”
has been > Hewlae! dccect about ;F5 oustence, cleo bncit
aAY\ at fe two Cad l C050 ned. counnse/, has LE” ay) pry
Loot the bepertua of of Lshee hag taken te <pesiien th that
jmnates whe antler Caw fo conded 4.2 r / fe
ters” Lise Dasease Cute) “1 Leveahin, (ose % 7 Vy
drew at lester risk Severe Wes fam CG el ps
me lio ar € Mt € ted to cecove/ Love Mat cond d fit,
pre t an‘ extrao (harL a Conpelh ag uo (C4! ) pe
Cae, dere fe Comp LIS; sudte cel C05L = — eller | r£ tha couded ip
+O Ob CNb tries na not Meet Yc terms of he whe
wreut. Le UsSd5. S/BLNS cata LC), Létte Aled jus
Soverments Res pane, ln: dell s pales v. Wise, 11S ce- COT LL
ECE 185 Cp. md, Ma) (3, 2020); The Extiment now supplemeds
Case 4:17-cr-00319-JM Document 60 Filed 08/31/20 Page 5 of 7 S of &

Pict c NEL ¢ + of dire pntecvenn of Jushee
wi ~lanct. By EL dance, he pL ot estes
See faut 1 deo CS, an penaps otter of her
met ee Con “fro s, Const fute’ eltraord nary and! coowpelty
— Cy ream atauce’ durns Ylie cucreut Pander ce, CSM. 2.
these condos. h- lina temes woul aot allay.
. Zr atrnate_ yeaseo-,’’ Veicutal Beapens€, Untef
oo Vi Wreget, BI P- ac C033 < - TDG LCE S52 OD, ad. OY
LG, D0).
ix dC. study & Yhaese haspteles al)

  

ape » March, oh

  
  

“L coxr mate Go/o o spetal Lents ch (2
4y ete re UL re rA- WEFT LE Ge 4 Pacts: M16
_ curditeons, frost Common Len pe Vp CEN Ay

Came. A disease, C /-abetes Meh fi pe Peon.

- dwease! [uss dave mpre YWnan one. ot “Datos at.

. Eloy dep: che. He, ciSks Uni gre To ME here at Lis

— Fachl ity f “A faba borun G Cubicles

. i (x 6 & USGL- rou fenced OEE Te ues

dae MS oT _£ AU Bult He ele,
| re Cyace cL pro i PF

pe BOS as Ait
oud Be ath org
Vlease , a ea iat iba ou tye 3 pe
ter ve remedies (eS PAE F } ecder er AL€

cfacents
Cite
Efron ecg olf (én (WSirenw’

Wy hee Cou.
oh Ne pipe ee, tha. aut Jot bet oe
is i CL. She. “ode cof. Sef. TT ask

Ou alo coset de that pur cour g SA @
Tec | re Af based Nou: AOIY. L

howe ate slowed eager re pups eee Coucts or Probedtaw

   
 

 

   
    
Case 4:17-cr-00319-JM Document 60 Filed 08/31/20 Page 6 of 7 lo colle

oft Well, / tl a / ud Ser,
CO pect LE hae ELE,

or? ack Corp
L tad Case fees Fall C Coo dash al/ NG ES

Que
wi A Gaal 7 a 1e 60 ecfod) celease Z Ant ehpbble
(ee I7- 2022+ US By, Celt

va teu CU
ae Tel tres and F (Bcfaunyu, ng and Pop.

[ur north od
res cS sp hes a eh ara cot Pi bey

LS Sle foul hn tre prs |
[oboe Cras Cont les ened now uly 4
wy ago le men wh 5 {eG feo Se re lear, You
ey “hy hedcal Loctor af
aah] Y Med Me cia Zz ME
“ander Py € “on Tri fel Md
well 0 GBR od au) led fy hile 16 (shiek. het Qe, (ath

uM mide 7° AW ZL wes muh
leaf bey > be ay Min? Ue «Ngee

a(t L Us / PMMWY
me Leese Fa yj ct perl Wa mI Wo Wp Ea y

 

SPRY” ZOP6
| ease Sez/ Sa Dc “UiMa@nt on Packed fefert
TL Nac clou 17
Feeciies ef Bop ee Sve os ie
aa rel) TA bial’ il

a hie! FRE A

Case 4:17-cr-00319-JM Documen t60 Filed 08/31/20 Page 7 of 7

5 2Y-20

    
   

oe oe
s_ 5/9 ihe Qs. nd
| ree ne CL

Fas |

     

  

Les hy/ /

Ay ible
